The ordinance did not provide that the application for license should negative the idea that the machine for which the license was sought, was not of the class specified in Section 10 for which no license could be issued, so an application in the specified form was sufficient to support the alternative writ. But the City Tax Collector is only required to issue a license "if the same be not in violation of this ordinance or any other ordinance of the City of Orlando" which part he may determine from the application or from any other evidence outside of the application, no intent being shown to make the application as filed the sole evidence upon which the City Tax Collector must act.
WHITFIELD AND BROWN, J.J., concur.